Citation Nr: 1648075	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-47 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Appellant and her two daughters



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 to November 1962.  The Veteran died in February 2008.  The Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2013, the Appellant was afforded her requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

In May 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

In February 2016, the case was returned to the Board.  Upon reviewing the claims folder, the Board referred the claim to a specialist for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a) (West 2014); 38 C.F.R. § 20.901 (2016); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This opinion was obtained in May 2016 and is included in the claims file.  It is noted that the Appellant and her representative have been given the opportunity to provide any comments with respect to this opinion and those comments have been included in the claims file.  

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the April 2015 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the record.  However, the Appellant's representative waived the Appellant's right to have the AOJ initially consider this evidence in a statement dated in October 2016.  38 C.F.R. §§ 20.800, 20.1304 (2016).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

FINDINGS OF FACT

1.  The Veteran died in February 2008 from multiple myeloma, with coronary artery disease, acute myocardial infarction, and respiratory failure also contributing to his death.  

2.  At the time of the Veteran's death, he was not service-connected for any disabilities.

3.  During his active military service, the Veteran was stationed in Germany and was not exposed to any herbicides.

4.  The evidence does not establish that the Veteran's death was causally related to his active military service, to include the claimed benzene exposure.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  


I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.102 (2016).

Regarding the duty to notify, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  Additionally, in the context of a claim for DIC benefits, that notice must include: (1) a statement of the disorders, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  
In this regard, the December 2008 letter informed the Appellant that she should provide "medical evidence showing that the Veteran's service-connected conditions caused or contributed to the Veteran's death."  The letter further stated that to support a claim for DIC benefits, the evidence must show that the "Veteran died from a service-connected injury or disease."  Since the Veteran was not service-connected for any disabilities at the time of his death, the first Hupp element does not apply.  By the same token, the second Hupp element does not apply, as it is predicated on the Veteran having been service-connected for a disability during his lifetime.  Under the third Hupp element, the claimant must be notified of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  


Regarding the third element, the notice provided in the December 2008 letter did not satisfy the third Hupp element.  However, the Appellant has demonstrated actual knowledge of the information and evidence necessary to substantiate her claim by way of the arguments made to the RO and communications to the Board during the course of the current appeal.  Specifically, the Appellant was aware that the Veteran was not service-connected for any disabilities during his lifetime, and understood that she needed to establish that the Veteran's death was due to his active military service, to include benzene and/or herbicide exposure.  In support of this argument, the Appellant submitted Web articles regarding benzene.  For these reasons, the Board finds that the Appellant had actual knowledge of the requirements necessary to establish the benefits sought and thus there is no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the Appellant has not alleged any prejudicial error in the content or timing of the VCAA notice she received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Further, a September 2008 letter informed the Appellant of the requirements for establishing service connection based on in-service herbicide exposure.

The September 2008 and December 2008 duty-to-assist letters were not provided before the initial RO adjudication of the claim in April 2008.  However, after the Appellant was provided the letters, the claim was then readjudicated in the October 2009 Statement of the Case (SOC) and April 2015 SSOC based on any additional evidence received in response to that additional notice, which cured the timing error.

Regarding the duty to assist, VA must undertake "reasonable efforts" to provide assistance if requested under § 5103(a).  Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  

Of note, the RO found the Veteran's STRs to be unavailable in October 2009, after a December 2008 request from the National Personnel Records Center (NPRC), a January 2009 response that the records had been mailed, and a June 2009 email following up, because the RO had not received the records.  The Formal Finding of Unavailability notes that a July 2009 email response states that there are no additional STRs for the Veteran on file at NPRC, and "we regret that the documents appear to have been lost in the mail."  The Board notes that in cases where the STRs are unavailable through no fault of the claimant, as in this case, VA has a heightened duty to assist a claimant in developing her claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The record also indicates that VA medical opinions were obtained in January 2015 and May 2016, the results of which have been included in the claims file for review.  The VA medical opinions involved reviews of the claims file and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As a final matter, the Board is satisfied as to substantial compliance with its May 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's private treatment records, which were obtained and associated with the claims file.  The remand also directed the AOJ to obtain a VA medical opinion.  VA medical opinions were obtained in January 2015 and May 2016 (per the Board's additional referral).  Finally, the remand included readjudicating the claim, which was accomplished in the April 2015 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claim.  Therefore, no further assistance to the Appellant with the development of evidence is required.

II.  Analysis

Legal Criteria 

The Appellant claims that she is entitled to service connection for the cause of the Veteran's death.  She maintains that the Veteran developed multiple myeloma due to his job as a truck driver during service, which exposed him to benzene.  The Appellant also asserts that the Veteran had exposure to Agent Orange during service, which resulted in his developing the multiple myeloma that caused his death.  

Service connection for the cause of a veteran's death requires evidence that a service-connected disability was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  

At the time of his death, the Veteran was not service-connected for any disabilities.  Thus, within this framework, the Board must consider the laws that otherwise govern the issue - i.e., establishing service connection for a disorder.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection for certain chronic diseases, including malignant tumors such as multiple myeloma, will be presumed if they manifest to a compensable degree within one year following the active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases (to include multiple myeloma) shall be service-connected if the requirements of § 3.307(a)(6) are met, even though there is no record of such disease during service. 

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, a presumption is not the sole method for showing causation. 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2016).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

The Veteran's death certificate states that the Veteran died at St. Joseph Medical Center.  His death certificate identifies the cause of death as being multiple myeloma, with coronary artery disease, acute myocardial infarction, and respiratory failure also contributing to his death.

As noted above, the Veteran's STRs are unavailable.  However, service personnel records are available, and they confirm that the Veteran was a heavy vehicle driver and that he served in Germany for over two years.  The personnel records do not specifically document whether the Veteran was exposed to benzene during his active military service.  The record also indicates that he performed duties of a utility helper, with his personnel records indicating a related civilian occupation of Water Department pipeline helper.  There is no evidence that the Veteran drove a fuel truck, siphoned fuel, transferred fuel, or performed duties other than driving a truck during his active military service.  The records do not document that the Veteran transported JP-5 (the jet fuel used in Naval aircrafts).  The Veteran's active military service ended in November 1962.

The first post-service documentation of multiple myeloma was in the VA medical records dated from November 2005, which diagnose the Veteran with multiple myeloma.  Again, the Veteran's active duty ended in 1962.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).  The Veteran's post-service treatment records also document a history of smoking.

In January 2015, a VA physician reviewed the Veteran's claims file.  He determined that, although the data was not compelling, that there was still enough evidence to suggest that benzene exposure was a risk factor for multiple myeloma.  Therefore, it was his opinion that it was at least as likely as not (50 percent or greater probability) that the Veteran developed multiple myeloma due to benzene exposure during service.  The physician included citations for the medical literature that he reviewed.

Later in January 2015, the Veteran's record was returned to the VA physician with additional information to consider.  Based on another review of the Veteran's claims file, the VA physician determined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The physician indicated that the Veteran's death was not due to benzene exposure, but rather due to smoking.  The physician reasoned that the Veteran had a thirty pack per year smoking history and smoking is a known source of exposure to benzene.  The physician stated that although the Veteran drove a truck, there was no evidence that he drove a fuel truck, siphoned fuel, transferred fuel, or performed duties other than driving a truck in service.  The physician also indicated that the Veteran did not transport JP-5 (the jet fuel used in naval aircrafts).  Thus, he found that there was no evidence that the Veteran was definitely exposed to benzene during his active military service.  The VA examiner concluded that based on the data presented to him, the predominant source of the Veteran's exposure to benzene might have been from non-military events (i.e., smoking).

In May 2015 the appellant's representative submitted a study that indicates that cigarette smoking does not cause multiple myeloma. 

Although the appellant's representative stated in May 2015 that the Veteran's principle duty in Germany was hauling jet fuel, there is nothing in the record that confirms such.  The appellant submitted a VA Form 21-4138 in October 2008 in which she stated that she did not know what the Veteran had been hauling when he drove trucks in the service.  The post-service VA treatment records indicate that the Veteran smoked for 40 years, and that for a time he smoked up to two packs a day.  

In May 2016, following a review of the claims file, a medical doctor of the VA hematology/oncology department determined that a review of the literature did not support that it was at least as likely as not (50 percent or greater probability) that the Veteran developed multiple myeloma due to in-service exposure to benzene, as claimed by the Appellant.  The physician reasoned that the Veteran had a past medical history that was significant for coronary artery disease, congestive heart failure, Type II diabetes mellitus, dyslipidemia, gastrointestinal bleed, tobacco abuse, and IgG kappa multiple myeloma (13q-deletion).  The physician summarized the Veteran's post-service treatment records, and noted that the Veteran served in the U.S. Army from July 1959 to November 1962.  The physician reasoned that the Veteran was a heavy vehicle driver who served in Germany for two years.  His employment records did not confirm that he was hauling jet fuel, and the Veteran did not serve in the Republic of Vietnam.  This medical opinion was reviewed by the VA Chief of the Medicine Care Line of the Southern Arizona VA Health Care System and the Acting VA Chief of Staff for the Southern Arizona VA Health Care System.  Both VA physicians concurred with the medical opinion provided.

The Board finds the negative evidence outweighs the positive on the issue of direct service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board acknowledges that the January 2015 VA examiner provided a positive medical nexus opinion initially before providing a negative medical nexus opinion.  However, the Board is not persuaded by the January 2015 VA examiner's initial positive medical opinion because it did not consider the Veteran's in-service duties and his post-service cigarette smoking.  The initial medical opinion appears to assume that the Veteran was exposed to benzene during his active military service, which has not been established by the evidence of record.  In contrast, the January 2015 VA examiner's second negative medical opinion and the May 2016 VA medical opinion considered the Veteran's in-service duties, in addition to his post-service history of cigarette smoking and his past medical history.  Further, the May 2016 VA medical opinion considered both of the January 2015 medical opinions, in addition to reviewing the claims file and the study submitted by the Appellant's representative, prior to providing the negative nexus medical opinion.  Thus, the Board assigns greater probative value to the second January 2015 VA medical opinion and the May 2016 VA medical opinion than the first January 2015 VA medical opinion.  The negative evidence outweighs the positive evidence of record.  As the evidence is not in equipoise, service connection is not warranted.  

The Appellant's claim also cannot be granted based on continuity of symptomatology since the Veteran's active military service.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2005, over thirty years after the Veteran's military separation.  When the Veteran was first treated post-service in 2005, he did not indicate that his multiple myeloma had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the claim cannot be granted based on presumptive service connection for malignant tumors, to include multiple myeloma.  As stated above, the earliest post-service medical treatment records are dated from 2005, and the Veteran was separated from the active duty in 1962.  No diagnosis of multiple myeloma was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Lastly, the personnel records confirm that the Veteran did not serve in the Republic of Vietnam.  The evidence of record does not establish that the Veteran was otherwise exposed to herbicides during his active military service.  Thus, the Veteran is not entitled to the Agent Orange presumption as the evidence does not establish that he was exposed to herbicides during his active military service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).  

In reaching this decision, the Board has considered the Appellant's lay statements and hearing testimony in support of her claim, in addition to the lay statements and study submitted by her representative.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Appellant or her representative possess the medical expertise to provide such an opinion.  The only competent and credible medical opinions of record addressing the claimed relationship are negative.  The VA examiners considered the lay assertions in forming their medical opinions, but ultimately provided negative nexus medical opinions.  Thus, as previously stated, the medical evidence of record is only against the claim.  

In summary, as noted above, the Veteran was not service-connected for any disabilities during his lifetime.  In addition, the Board finds that the probative evidence of record does not show that a disorder incurred in or aggravated by the Veteran's active military service either caused or contributed substantially or materially to his death.  Therefore, service connection for the cause of the Veteran's death must be denied.  The benefit-of-the-doubt rule does not apply, and the Appellant's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim of entitlement to DIC based on service connection for the cause of the Veteran's death is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


